Realtor, Jeffrey C. Keith, has filed a complaint for a writ of mandamus through which he seeks an order from this court that requires the respondent, Judge Brian J. Corrigan, to recuse himself from presiding over the case of Jeffrey C.Keith v. Judge John J. Donnelly, Cuyahoga County Court of Common Pleas Case No. CV-407061. The relator argues that on June 21, 2000, the respondent issued a judgment entry that resulted in his recusal from Jeffrey C. Keith v. Judge John J. Donnelly,supra. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment are copies of judgments as issued by the respondent and a judgment entry as issued by the Supreme Court of Ohio. Contrary to the relator's argument, the respondent did not issue any judgment entry that resulted in recusal from the underlying case. In addition, the Supreme Court of Ohio, on June 6, 2000, held that the affidavit of disqualification filed by the relator against the respondent was not well taken and denied. A court may take judicial notice of mootness. Pewitt v. Lorain CorrectionalInst. (1992), 64 Ohio St. 3d 470; State ex rel. Nelson v.Russo (2000), 89 Ohio St. 3d 227; State ex rel. Lawson v.Judge Timothy McMonagle (Aug. 3, 2000), Cuyahoga App. No. 77975, unreported. We therefore take judicial notice of the mootness of this case in light of the judgments issued by the respondent and the Supreme Court of Ohio.
Accordingly, we grant the respondent's motion for summary judgment. Clerk to serve notices to all parties as provided in Civ.R. 58 (B). Costs to relator.
Writ denied.
TERRENCE O'DONNELL, J. CONCURS
                                                       ANN DYKE ADMINISTRATIVE JUDGE